Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick G. Burns on 05/13/2022.

1-2. (Cancelled)

3 (Currently Amended). A protective member forming apparatus for forming a protective member on a top surface of a substrate having projections and depressions on the top surface, the protective member forming apparatus comprising:
a resin film adhering unit including a substrate supporting portion supporting the substrate and an exhaust unit capable of exhausting a space formed by covering the substrate supported by the substrate supporting portion with a resin film, the resin film adhering unit being configured to exhaust and decompress the space by actuating the exhaust unit and adhere the resin film to the top surface so as to conform to the projections and depressions of the top surface of the substrate;
a support table configured to support the substrate to which the resin film adheres, in a state in which the resin film is exposed upward;
a liquid resin supply unit including a nozzle that discharges a curable liquid resin and configured to supply the liquid resin from the nozzle onto an upper surface of the resin film adhering to the substrate supported by the support table;
a pressing unit having a flat pressing surface and configured to spread the liquid resin over the resin film by pressing the liquid resin by the pressing surface via a cover film while covering the liquid resin supplied by the liquid resin supply unit with the cover film; and
a curing unit configured to cure the liquid resin spread by the pressing unit and form the protective member including the resin film, the cured liquid resin, and the cover film on the top surface of the substrate [[.]];
a cutting unit including a table configured to support the substrate having the protective member formed on the top surface being capable of cutting outer circumferential excess portion of the protective member along an outer circumference of the substrate;
an unnecessary part collecting unit collects the cut-off outer circumferential excess portion of the protective member. 

4. (Previously Presented) The protective member forming apparatus according to claim 3, further comprising:
a transfer unit configured to transfer the substrate to which the resin film adheres from the substrate supporting portion to the support table while the resin film remains in a spread state on an outside of the substrate,
the transfer unit including a noncontact type suction pad configured to generate a negative pressure while jetting a fluid toward the top surface of the substrate,
a suction pad configured to suck and hold the resin film on the outside of the substrate,
a base portion to which the noncontact type suction pad and the suction pad are fixed, and
a moving mechanism configured to move the base portion,
the noncontact type suction pad and the suction pad being able to be actuated independently of each other.

5 (Currently Amended). The protective member forming apparatus according to claim 4, further comprising:


6-7. (Cancelled)


Allowable Subject Matter
3.	3-5 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a protective member forming apparatus for forming a protective member on a top surface of a substrate having projections and depressions on the top surface, the protective member forming apparatus comprising “a cutting unit including a table configured to support the substrate having the protective member formed on the top surface being capable of cutting outer circumferential excess portion of the protective member along an outer circumference of the substrate;
an unnecessary part collecting unit collects the cut-off outer circumferential excess portion of the protective member” in combination with other limitations as a whole.

The closet prior arts on records Sekiya et al. (US PGPUB 2018/0342398 ), Suzuki et al. (US PGPUB 2017/0301549 A1), Hirata et al. (US PGPUB 2017/0025275 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897